Citation Nr: 0102444	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-13 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from May 1961 to October 1964.  

By a rating decision of March 1999, the Chicago, Illinois 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied a claim for an increased (compensable) disability 
rating for bilateral hearing loss.  

In accordance with his request, the appellant was scheduled 
for a hearing before the Board sitting at Washington, D.C., 
in November 2000.  However, in September 2000 the appellant 
requested that the hearing be canceled.  Accordingly, the 
hearing request has been withdrawn and the Board is now able 
to proceed with its consideration of the appeal.  38 C.F.R. § 
20.704 (2000).  


FINDING OF FACT

On September 25, 2000, prior to the promulgation of a 
decision by the Board, the Board received written 
notification from the appellant requesting a withdrawal of 
his appeal on the issue of increased rating for his hearing 
loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2000).  
The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  


REMAND

On the VA Form 21-4138 of April 1999, which was accepted by 
the RO as a notice of disagreement with the March 1999 
decision denying an increased (compensable) rating for 
bilateral hearing loss, the veteran added that he suffered 
from tinnitus.  The statement of the case of May 1999 
regarding the increased rating claim also, in substance, 
effectively constituted a denial of service connection for 
tinnitus.  In the substantive appeal of June 1999 regarding 
the increased rating claim for hearing loss, the veteran also 
commented that the decision on the tinnitus was incorrect, 
and requested a favorable decision on the issue of service 
connection for tinnitus.  As such his statements must be 
construed as constituting a notice of disagreement with that 
decision.  Additional evidence pertinent to the issue has 
been added to the record since June 1999.  

A pending claim for service connection for tinnitus has been 
recognized by the regional office.  In the written arguments 
of December 2000, the representative requested that the claim 
for service connection for tinnitus be referred to the RO for 
appropriate action.  

The Board finds that June 1999 communication from the veteran 
can be construed as a timely notice of disagreement with the 
May 1999 denial of entitlement to service connection for 
tinnitus (see 38 C.F.R. §§ 20.201, 20.302(a)).  Based on the 
current record, additional adjudication and a statement of 
the case addressing the issue of entitlement to service 
connection for tinnitus is required, and a remand is 
necessary for this purpose.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should again consider and 
adjudicate the issue of service 
connection for tinnitus and, if it is 
denied, prepare a statement of the case 
to the appellant and his representative 
on the issue.  The appellant must be 
advised of the time limit in which he can 
perfect an appeal to the Board on this 
issue by filing a substantive appeal.  
See 38 C.F.R. § 20.302(b).  Only if an 
appeal is perfected on the issue, should 
it be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
otherwise notified.  

The appellant has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ROBERT D. PHILIPP
Member, Board of Veterans' Appeals


 

